Citation Nr: 0802847	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the hips as secondary to right fibula fracture.

2.  Entitlement to an increased rating for right fibula 
fracture, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to December 
1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont. 
 
The record reveals that the veteran failed to report for a 
requested hearing before a Veterans Law Judge.  Accordingly, 
the veteran's claims will be considered without the benefit 
of such hearing.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As pointed out by the veteran's service representative in an 
October 2007 Informal Hearing Presentation, the veteran has 
not had a VA examination of the right ankle for rating 
purposes since 1983.  Furthermore, the record reveals that 
the veteran underwent a fusion of his right ankle in December 
2004.  A VA examination documenting the current condition of 
the veteran's service-connected right ankle disability is 
indicated.  See 38 C.F.R. § 3.159(c)(4) (2007).

The veteran also seeks service connection for osteoarthritis 
of the hips as secondary to his service-connected right ankle 
disability.  In this case there is a May 1983 private medical 
opinion that strongly supports the veteran's claim.  There is 
also a June 1983 VA opinion that is somewhat against the 
veteran's claim, and there is a July 2005 VA opinion against 
the veteran's claim that is not supported by any reasons and 
bases.  The Board finds that a new VA examination with 
medical opinion, showing a thorough review of the medical 
history and providing supporting reasons and bases, is 
indicated.  See 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be examined 
by a VA orthopedic specialist.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should describe the current nature and 
severity of the veteran's service-
connected right fibula disability and 
describe the nature and severity of the 
veteran's bilateral hip disability.  The 
examiner should state whether or not the 
veteran has ankylosis of the right ankle 
in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, 
inversion or eversion deformity.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
the veteran's right and/or left hip 
disabilities are proximately due to the 
service-connected right fibula disability, 
or are permanently aggravated by the 
veteran's service-connected right fibula 
disability.  Detailed reasons and bases 
for all opinions presented should be 
provided.  In addition, the examiner 
should discuss the May 1983 private 
opinion and the June 1983 and July 2005 VA 
opinions, and reconcile any medical 
conclusion that conflicts with the 
examiner's current opinion.

2.  When the above requested development 
has been accomplished, reconsider the 
veteran's claims.  If any benefit sought is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


